Per Curiam,
Plaintiff’s right to recover depended on questions of fact which were clearly for the consideration of the jury. These questions were properly submitted to them with instructions which appear to be adequate and free from any error of which defendant has any just reason to complain. The only subject of complaint is that part of the charge recited in the specifications of error. There is nothing in either of these excerpts that would justify a reversal of the judgment.
Judgment affirmed.